DETAILED ACTION

Claim Objections
Claims 1-3 are objected to because of the following informalities:  Each of claims 1-3 recites certain properties the adhesive porous layer “would exhibit”.  This is not a positive recitation of the properties that follow.  It is recommended that “would exhibit” is changed to “exhibits”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (WO 2014/136838, citations in English from US 2015/0380707) in view of Yoon et al. (US 2014/0272505) and further in view of Nishikawa (US 2013/0089771).
Regarding claims 1 and 2, Iwai et al. discloses a separator ([0017]) for a non-aqueous secondary battery ([0017]), the separator comprising a porous substrate ([0017]); and an adhesive porous layer ([0017]) provided on one or both sides ([0017]) of the porous substrate ([0017]) and comprising a polyvinylidene fluoride-based resin ([0017]) and a filler ([0026]).
Iwai et al. does not explicitly disclose the ratio of the amount of β-phase-crystal to α -phase-crystal in the polyvinylidene fluoride, and thus does not explicitly disclose the adhesive porous layer would exhibit a ratio of an area intensity of a β-phase-crystal- derived peak of the polyvinylidene fluoride-based resin to a sum of an area intensity of an α-phase-crystal-derived peak of the polyvinylidene fluoride-based resin and the area intensity of the β-phase-crystal-derived peak of the polyvinylidene fluoride-based resin of from 10% to 100% when an x-ray diffraction spectrum is obtained by performing measurement by an x-ray diffraction method.
Yoon et al. discloses in Figs 1-8, a battery (Abstract) including a separator (ref 130) comprising PVdF ([0051]) having a ratio of alpha / beta crystal phase = 1 to 3 ([0052], Fig 5A).  Stated another way, a value of alpha is present at 3 parts and beta present 1 part (3/1 = 3), fitting within the range, which results in beta present at 25% compared to alpha.  This configuration enhances the structure of the separator, thereby enhancing the charge characteristics and overall lifetime of the battery ([0059], [0066]-[0070]).

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the beta phase amount relative to alpha phase amount of PVdF as disclosed by Yoon et al. into the separator structure of Iwai et al. to enhance the structure of the separator, thereby enhancing the charge characteristics and overall lifetime of the battery.

Iwai et al. also does not explicitly disclose a content of the filler is 10 – 80% by mass based on a total amount of PVdF and the filler.
     Nishikawa discloses in Figs 1-3, a battery ([0001]) including a separator ([0001]) comprising an adhesive layer disposed on surface thereof, the adhesive layer comprising PVdF and a filler in equal amounts, 50/50 mass ([0064]).  This configuration enhances the adhesion of the separator with the electrodes, thereby enhancing overall structural integrity of the battery ([0075], [0011], [0012], [0064], [0089]).
Nishikawa and Iwai et al. are analogous since both deal in the same field of endeavor, namely, battery separators.
     It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the filler of Iwai et al. at the amount disclosed by Nishikawa to enhance adhesion of the separator and electrodes, thereby enhancing overall structural integrity of the battery.

In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the separator of the envisaged combination of Iwai et al. and Cui et al. would display the claimed properties.

Regarding claim 4, modified Iwai et al. discloses all of the claim limitations as set forth above and also discloses a weight of the adhesive porous layer on one side of the porous substrate is from 0.5 g/m2 to 1.5 g/m2 ([0052]).

Regarding claim 5, modified Iwai et al. discloses all of the claim limitations as set forth above.  While the reference does not explicitly disclose a peel strength between the porous substrate and the adhesive porous layer is from 0.20 N/12mm to 1.20 In re Malagari, 182 USPQ 549.
Further, reference does not explicitly disclose the peel strength between the porous substrate and the adhesive porous layer is from 0.20 N/12mm to 1.20 N/12mm.  As the separator handling properties and manufacturing yield are variables that can be modified, among others, by adjusting said peel strength of the separator (see Iwai et al. [0068]), with said handling properties and manufacturing yield both varying as the peel strength is varied, the precise peel strength would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed peel strength cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the peel strength in the product of Iwai et al. to obtain the desired balance between the handling properties and manufacturing yield (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 6, modified Iwai et al. discloses all of the claim limitations as set forth above and also discloses a value obtained by subtracting a Gurley value of the 

Regarding claim 8, modified Iwai et al. discloses a non-aqueous secondary battery ([0017]) comprising: a positive electrode ([0086]); a negative electrode ([0086]); and the separator ([0017]) for a non-aqueous secondary battery ([0017]) as set forth above, which is disposed between ([0086]) the positive electrode ([0086]) and the negative electrode ([0086]), the non-aqueous secondary battery being configured to produce an electromotive force by lithium doping/de-doping ([0089], [0087]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (WO 2014/136838, citations in English from US 2015/0380707) in view of Yoon et al. (US 2014/0272505) and Nishikawa (US 2013/0089771) as applied to claim 1 above, and further in view of Takami et al. (US 2010/0297490).
Regarding claim 7, modified Iwai et al. discloses all of the claim limitations as set forth above and also discloses the adhesive porous layer further comprises at least one kind of particles selected from the groups consisting of metal hydroxide particles ([0026]) and metal oxide particles ([0026]), but does not explicitly disclose a content of the particles in the adhesive porous layer is 10% by mass or more but less than 80% mass with respect to a total amount of the polyvinylidene fluoride-based resin and the particles. 
Takami et al. discloses in the sole figure, a secondary battery (Abstract) including a separator (ref 11) including a porous polymer substrate ([0044]) and alumina particles in 
Takami et al. and Iwai et al. are analogous since both deal in the same field of endeavor, namely, batteries and separators.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the metal oxide particles of Iwai et al. at the amount disclosed by Takami et al. to enhance the insulating ability and mechanical properties of the separator, thereby enhancing overall battery performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Okamoto (US 2006/0088762) discloses in Figs 1-2, a battery (ref 1) including a separator (ref 5) containing an adhesive layer comprising PVdF and an inorganic filler ([0026]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725